Citation Nr: 1517175	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-47 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a left shoulder disability prior to November 22, 2010, and since February 1, 2011.

2.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1975 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and March 2010 rating decisions by Regional Offices (ROs) of the United States Department of Veterans Affairs (VA).  The December 2008 decision denied an increased evaluation for a left shoulder disability, while the March 2010 decision denied entitlement to TDIU.

During the pendency of the appeal, effective November 22, 2010, the RO assigned a temporary total disability evaluation for the left shoulder under 38 C.F.R. § 4.30, based on surgery with a need for convalescence.  The total disability ended on February 1, 2011.  The Veteran has not appealed any aspect of this grant, which represents the maximum possible evaluation for the left shoulder disability.  As the maximum benefit has been granted, there remains no further open question for the Board with regard to that evaluation stage.  The issue has been recharacterized accordingly.

The Veteran testified at a February 2015 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of entitlement to an increased evaluation for a right ankle disability has been raised by the record, both as part of the claim for TDIU and at an August 2009 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's left shoulder disability is currently rated 20 percent disabling under Diagnostic Code 5201, which assigns evaluations based on the degree of limitation of motion of the joint.  To warrant a higher schedular evaluation for the shoulder, the Veteran would have to establish loss of motion to more than 25 degrees from the side, a serious impairment of the humeral head, or ankylosis preventing him from reaching his mouth and head.  38 C.F.R. § 4.71a, Codes 5200-5202.  In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

However, based on examination findings and the Veteran's own competent and credible reports, he cannot meet these standards; as he states, his range of motion and strength are fairly good, even considering the impact of his reported pain on movement.

He argues instead that he is entitled to an extraschedular evaluation.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that referral of the claim to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation is warranted.  The rating criteria are inadequate to capture the full extent of the signs and symptoms of disability he describes, and there is evidence of record that the disability interferes markedly with employment.

As to adequacy, the Veteran reports that his pain and fatigability, which are considered, result in impaired concentration.  The pain also interferes with sleep.  Finally, he argues that the impairment of gross motor functions, like lifting the arm from the body, has resulted in some impairment of fine motor activities, like typing.  None of these factors are part of the applicable criteria, to include as modified by the DeLuca factors.  The first prong of the test is met.

The Veteran also reports that these signs and symptoms interfere with employment.  He cannot perform heavy labor, and as is noted, has trouble with even sedentary activities that require use of the left arm to any degree.  His concentration is lacking, which affects productivity, as does his fatigue from lack of good sleep.  In support of his allegations, he has submitted a report of a private vocational assessment.  The second prong of the test is met.

The claim must therefore be referred to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b). 

With regard to the claim for TDIU, a finding of entitlement to the benefit is dependent upon consideration of the impact of service-connected disabilities on a Veteran's ability to secure and follow substantially gainful employment.  As the question of evaluation of the left shoulder disability remains open and pending, a final determination on TDIU would be premature at this time.  Further, as is noted above, the Veteran has alleged that his right ankle disability has worsened, and the impact of this disability on employability must be considered following adjudication of that claim.  

Therefore, the claim for TDIU may not be adjudicated until the inextricably intertwined appeals have been addressed.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran has also raised the possibility of assignment of TDIU under 38 C.F.R. § 4.16(b), should he not meet the schedular threshold requirements for entitlement under 38 C.F.R. § 4.16(a).  In light of the evidence submitted in connection with his vocational assessment, referral for consideration of 38 C.F.R. § 4.16(b) is appropriate should the RO determine that the Veteran is in fact unemployable due to service-connected disabilities.

Finally, the Board notes a dearth of recent treatment records, from either any VA facility or the correctional facility in which the Veteran was recently incarcerated.  These records may be of assistance in the adjudication of the evaluation claims, and efforts should be undertaken to secure them.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a completed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers for the period of July 2008 to the present.  A release for the Indiana Department of Corrections should be specifically requested.

On receipt of such, take appropriate actions to contact each identified provider and request complete treatment records for the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file updated VA treatment records from the Indianapolis VA medical center and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of July 2008 to the present.

3.  Take appropriate steps to adjudicate the issue of entitlement to an increased evaluation for a right ankle disability, referred above.

4.  Refer the issue of entitlement to an extraschedular evaluation for the left shoulder to the Director, Compensation and Pension Service, for consideration of assignment of an increased rating under 38 C.F.R. § 3.321(b).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include evaluation of all signs and symptoms of the left shoulder, such as surgical scars; and referral of a TDIU claim under 38 C.F.R. § 4.16(b) if appropriate.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






